        Case 1:20-cr-00972-WJ Document 31 Filed 03/16/20 Page 1 of 11

                                                                              ,trrtileED
                                                                                        ftT.?,;Ifl?,I?3,J,
                          IN THE UNITED STATES DISTRICT                C'URT
                                                                                              1   6   2020
                              FoR rrrE DrsrRrcr oF NEw            MExrco *,rrn'J.
                                                                                          ;i!B_..FEBs
UNITED STATES OF          AMERICA,
                                                      ]
                 Plaintiff,
       vs                                             j
                                                      l
                                                             ..   No   r;{o _ I      1A V{f
TRT]DY      MARTIII-EZ,                               )

              Defendant.                              ]



                                          PLEA AGREEMENT

       Pursuant to Rule    l1(c)(l)(B),   Fed. R. Crim. P., the parties notifu the Court of the

following agreement between the United States Attomey for the District of New Mexico, the

Defendant, Trudy Martinez, and the Defendant's counsel, Irma Rivas, Esq.:

                                  REPRESENTATION BY COT'NSEL

       l.        The Defendant understands the Defendant's right to be represented by an attomey

and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the

Defendant's attorney and is firlly satisfied with that attorney's legal representation.

                                   RIGHTS OF THE DEF'ENDAI\T

      2.         The Defendant firther understands the Defendant's rights:

            a.      The right to be prosecuted by indictment;

            b.      to plead not guilty, or having already so pleaded, to persist in that plea;

            c.      to have a trial by   jurf   and

            d.      at a trial:

                     i.      to confront and cross-examine adverse witnesses,
        Case 1:20-cr-00972-WJ Document 31 Filed 03/16/20 Page 2 of 11




                           u.         to be protected from compelled self-incrimination,

                       iii.           to testifu and present evidence on the Defendant's own behalf and

                       iv.            to compel the attendance ofwitnesses for the defense.

                                WAIVER OF RIGHTS ATID PLEA OF GUILTY

       3.        The Defendant agrees to waive these rights and to plead guilty to the following

counts in the information:

            a.       Count      I   of the information, charging a violation of 18 U.S.C. $$ I153 and

                 lllZ(a),           that being Voluntary Manslaughter.

            b.   Count 2 of the information, charging a violation of 18 U.S.C. $ 92a(c)(lXAXiii),

                 that being Using, Carrying, and Discharglng a Firearm During and in Relation to

                 a Crime of Violence.


                                                       SENTENCING

       4.        The Defendant understands that the minimum and maximum penaltyprovided by

law for Count    I   is:

            a.             imprisonment for a period of not more than l5 years;

            b.             a fine not to exceed $250,000.00;

            c.             a term of supervised release of not more than 3 years       to follow any term of

                           imprisonment. (If the Defendant serves        a   term of imprisonment, is then

                           released on supervised release, and violates the conditions of supervised

                           release, the Defendant's supervised release could be revoked           even on the
                                                                                              -
                           last day of the terrn       and the Defendant could then be retumed to another
                                                   -
                           period of incarceration and a new term of supervised release.);

            d.             a mandatory special     penalty assessment of $100.00; and
        Case 1:20-cr-00972-WJ Document 31 Filed 03/16/20 Page 3 of 11




            e.        restitution as may be ordered by the Court.

       5.        The Defendant understands that the minimum and maximum penalty provided by

law for Count 2 is:

            a.        imprisonment for a period of not less than 10 years consecutive up to life;

            b.        a fine not to exceed $250,000.00;

            c.        a   term of supervised release of not more than 5 years to follow any term of

                      imprisonment. (If the Defendant serves a term of imprisonment, is then

                      released on supervised release, and violates the conditions ofsupervised

                      release, the Defendant's supewised release could be      revoked        on the

                      last day of the term       and the Defendant could then be retumed to another
                                             -
                      period of incarceration and a new term of supervised release.); and

            d.        restitution as may be ordered by the Court.

       6.        The parties recognize that the federal sentencing guidelines are advisory, and that

the Court is required to consider them in determining the sentence      it   imposes.

                                    ELEMENTS OF TIIE OFFENSE

       7.        If this matter   proceeded to trial, the Defendant understands that the United States

would be required to prove, beyond a reasonable doubt, the following elements for violations        of
the charges listed below:

       Count 1: 18 U.S.C. 88 I153- I I l2(a). that beine Voluntarv Manslauehter:

                 First:The defendant unlawfully killed C.M.;

                 Second; While in sudden quarrel, and therefore without malice, the defendant
                           intentionally killed C.M.;

                 Third: The alleged events occurred in Indian Country;
        Case 1:20-cr-00972-WJ Document 31 Filed 03/16/20 Page 4 of 11




                 Fourth: The defendant is lndian;

                F{th:   The victim is lndian.


        Connt2: 18U.S-C.E924(c\(1)(A)(ii) thatheinsllsins Carrvinoandf)ischarsinsa

        Firearm Durine and in Relation to a Crime of Violence.

                First: The defendant committed      a crime of violence, as charged in Count    l;
                Second: The defendant used, carried and discharged a firearm;

                 Third: During and in relation to the aforementioned crime of violence.


                            DEFENDAIIT'S ADIIISSION OF' FACTS

        8.      By my signature on this plea agreement, I am acknowledging that I am pleading

guilty because I am, in fact, guilty of the offense to which I am pleading guilty. I recognize and

accept responsibility for my criminal   conduct. Moreover, in pleading guilty, I acknowledge that

if I chose to go to trial instead of entering this plea, the United   States could prove facts sufficient

to establish my guilt of the offense to which I am pleading guilty beyond a reasonable doubt,

including any facts alleged in the information that increase the statutory minimum or maximum

penalties. I specifically admit the following facts related to the charges against me, and declare

under penalty   ofperjury that all ofthese facts are true and correct:

       On or about Anril26.2019 in Indian Countrv. in McKinlev Countv. in the District

       of New Mexico.I. TRUDY MARTINEZ. an enrolled member of the Navaio Nation.

       unlawfullv killed C.M.. also an enrolled member of the Navaio Nation.                I
       intentionallv killed C.M. while in sudden quarrel. and therefore without malice.               I
       knowinely dischareed an AR-15 rifle durins. and in relation to this crime of

       violence. The AR-15 was in mv hand. it was readilv accessible and was activelv
           Case 1:20-cr-00972-WJ Document 31 Filed 03/16/20 Page 5 of 11




         emoloved during and in relation to the unlawful killins of               C.M. Furthermore.I
         unlawfully killed C.M. and dischareed mv firearm within the exterior boundaries of

         the Navaio Indian Reservation. The Navaio Nation is a federallv recosnized Indian

         tribe. Mv criminal conduct was a direct violation of 18 U.S.C.                QQ   1153 and 1112(a)

         and 18 U.S.C.     S   924(cX1YA)fiiil.

         9.         By signing this agreemen! the Defendant admits that there is a factual basis for

each element of the crime(s) to which the Defendant is pleading              guilty.   The Defendant agrees

that the Court may rely on any of these facts, as well as facts in the presentence report, to

determine the Defendant's sentence, including, but not limited to, the advisory guideline offense

level.

                                          RECOMMENDATIONS

         10.        Pursuant to Rule 11(c)(1)(B), the United States and the Defendant recommend as

follows:

               a.      As of the date of this agreement, the Defendant has clearly demonstrated a

                       recognition and affrmrative acceptance of personal responsibility for the

                       Defendant's criminal conduct. Consequently, pursuant to USSG $ 3E1.1(a),

                       so long as the Defendant continues to accept responsibility for the

                       Defendant's criminal conduct, the Defendant is entitled to a reduction of two

                       levels from the base offense level as calculated under the sentencing

                       guidelines, and   if applicable,   a   reduction of an additional offense level

                       pursuant to USSG $     3El.1O).         Further, the United States is free to withdraw

                       this recommendation if the Defendant engages in any conduct that is

                       inconsistent with acceptance of responsibility between the date of this
        Case 1:20-cr-00972-WJ Document 31 Filed 03/16/20 Page 6 of 11




                    agreement and the sentencing     hearing.   Such conduct would include

                    committing additional crimes, failing to appear in Court as required, and/or

                    failing to obey any conditions of release that the Court may set.

           b.       The Defendant understands that the above recommendations are not binding

                    on the Court and that whether the Court accepts these recommendations is a

                    maffer solely within the discretion of the Court after it has reviewed the

                    presentence   report. Further,   the Defendant understands that the Court may

                    choose to vary from the advisory guideline sentence.     If the Court does not

                    accept any one or more of the above recommendations and reaches an

                    advisory guideline sentence different than expected by the Defendant, or if the

                    Court varies from the advisory guideline range, the Defendant will not seek to

                    withdraw the Defendant's plea of     guilty. In other words,   regardless of any   of

                   the parties' recommendations, the Defendant's final sentence is solely      within

                   the discretion of the Court.

        11.     Apart from the recommendations set forth in this plea agreement, the United

States and the Defendant reserve their rights to assert any position or argument with respect to

the sentence to be imposed, including but not limited to the applicability of particular sentencing

guidelines, adjushnents underthe guidelines, departures or variances from the guidelines, and the

application of factors in l8 U.S.C. g 3553(a).

       12.      Regardless of any other provision in this agreement, the United States reserves the

right to provide to the United States Pretrial Services and Probation Office and to the Court any

information the United States believes may be helpful to the Court, including but not limited to
        Case 1:20-cr-00972-WJ Document 31 Filed 03/16/20 Page 7 of 11




information about the recommendations contained in this agreement and any relevant conduct

under USSG $ 181.3.

                          DEF'ENDANT'S ADDITIONAL AGREEMENT

        13.        The Defendant understands the Defendant's obligation to provide the United

States Pretrial Services and Probation Office with truthful, accurate, and complete information.

The Defendant represents that the Defendant has complied with and       will   continue to comply with

this obligation.

        14.        The Defendant agrees that, upon the Defendant's signing of this plea agreement,

the facts that the Defendant has admitted under this plea agreement as set forth above, as well as

any facts to which the Defendant admits in open court at the Defendant's plea hearing, shall be

admissible against the Defendant under Federal Rule of Evidence 801(d)(2XA) in any

subsequent proceeding, including a criminal trial, and the Defendant expressly waives the

Defendant's rights under Federal Rule of Criminal Procedure 1l(f) and Federal Rule of Evidence

410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

        15.        By signing this plea agreement, the defendant waives the right to withdraw the

defendant's plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless (1) the

court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 1l(c)(5) or (2)

the defendant can show a fair and just reason as those terms are used in Rule 11(d)(2)(B) for

requesting the withdrawal. Furthermore, defendant understands that      if the court rejects   the plea

agreement, whether or not defendant withdraws the guilty plea, the United States is relieved       of

any obligation it had under the agreement and defendant shall be subject to prosecution for any

federal, state, or local crime(s) which this agreement otherwise anticipated would be dismissed

or not prosecuted.
        Case 1:20-cr-00972-WJ Document 31 Filed 03/16/20 Page 8 of 11




                                           RESTITUTION

        16.      The parties agree that, as part of the Defendant's sentence, the Court   will    enter an

order of restitution pursuant to the Mandatory Victim's Restitution Act, 18 U.S.C. $ 3663A.

                                           FORFEITT]RE

        17.      The Defendant agrees to   for   it, and hereby forfeits, whatever interest the

Defendant may have in any asset derived from or used in the commission of the offense(s) in this

case. The Defendant agrees to cooperate     fully in helping the United   States (a) to locate and

identifii any such assets and (b) to the extent possible, to obtain possession and/or ownership of

all or part of any such assets. The Defendant frrther agrees to cooperate fully in helping the

United States locate, identifu, and obtain possession and/or ownership of any other assets about

which the Defendant may have knowledge that were derived from or used in the commission of

offenses committed by other persons.

        18.      The Defendant voluntarily and immediately agrees to the administative, civil, or

criminal forfeiture to the United States all of the Defendant's right, title, and interest in the

following assets and properties:

            a.   Bushmaster Model 8K5037442 AR-15 Rifle, serial number           XMl5-825;

           b. Twenty (20) rounds of 5.56mm Winchester          brand ammunition.

        19.      The Defendant agrees to fully assist the United States in the forfeiture of the

above-described property and to take whatever steps are necessary to pass clear title to the

United States including, but not limited to, execution of any documents necessary to transfer the

Defendant's interest in the above-described property to the United States.

        20.      The Defendant agrees to waive the right to notice of any forfeiture proceeding

involving the above-described property.
          Case 1:20-cr-00972-WJ Document 31 Filed 03/16/20 Page 9 of 11




         21.    The Defendant knowingly and voluntarily waives the right to a jury trial on the

forfeiture of the above-described property. The Defendant knowingly and voluntarily waives all

constitutional, legal, and equitable defenses to the forfeiture of said property in any proceeding.

The Defendant agrees to waive any jeopardy defense or claim of double jeopardy, whether

constitutional or statutory, and agrees to waive any claim or defense under the Eighth

Amendment to the United States Constitution including, any claim of excessive fine, to the

forfeiture of said property by the United States or any State or its subdivisions.

                                WATVER OF APPEAL RIGHTS

         22.    The Defendant is aware that28 U.S.C. $     l29l   and   l8 U.S.C.   g 3742 afford a

defendant the rigbt to appeal a conviction and the sentence imposed. Acknowledging that, the

Defendant knowingly waives the right to appeal the Defendant's conviction(s) and any sentence,

including any fine, within the statutory maximum authorized by law, as well as any order         of
restitution entered by the Court. The Defendant also waives the right to appeal any sentence

imposed below or within the Guideline range upon a revocation of supervised release in this

cause   number. In addition, the Defendant    agrees to waive any collateral attack to the

Defendant's conviction(s) and any sentence, including any fine, pursuant to 28 U.S.C. $$ 2241

or 2255, or any other extraordinary writ, except on the issue of defense counsel's ineffective

assistance.
       Case 1:20-cr-00972-WJ Document 31 Filed 03/16/20 Page 10 of 11




                       GOVERNMENT'S ADDITIONAL AGREEMENT

        23-     This agreement is limited to the United States Attomey's Office for the District of

New Mexico and does not bind any other federal, state, or local agencies or prosecuting

                                                                                           A'|# a\a"w\t tta'-

    ?3e*g13.ffi.,ffi;H;f-ffi{
authorities.                                    .{ l.:.- .rtl-bil^^,,( L'A.j-^{
                                        1,,..                                        4At

                                                                                                                  S
                                                                                                        7fu' CO
         24.   The Defendant agrees and represents that this plea of guilty    i, t""tyHa
volunarily made and is not the result of force, threats, or promises (other than the promises set

forth in this agreement and any addenda). There have been no promises from anyone as to what

sentence the Court   will impose.   The Defendant also represents that the Defendant is pleading

guilty because the Defendant is in fact guilty.

                            YIOLATION OF PLEA AGREEMENT

        25.    The Defendant agrees that    if the Defendant violates any provision of this

agreement, the United States may declare this agreement null and void, and the Defendant         will

thereafter be subject to prosecution for any criminal violation, including but not limited to any

crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false

statement, obstruction ofjustice, and any other crime committed by the Defendant during this

prosecution.

                                    SPECIAL ASSESSMENT

       26.     At the time of sentencing, the Defendant will tender to the United States District

Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico

87102, a money order or certified check payable to the order of the United States     District

Court in the amount of $200.00 in payment of the special penalty assessment for each count

described above.



                                                     t0
       Case 1:20-cr-00972-WJ Document 31 Filed 03/16/20 Page 11 of 11




                                ENTIRETY OF AGREEMENT

       27.     This document and any addenda are a complete statement of the agteement in this

case and may not be altered unless done so in   writing and signed by all parties. This agreement

is effective upon signature by the Defendant and an Assistant United States Attorney.

       AGREED TO AND STGNED this           faay        or   /'tunr\        ,2020.

                                                       JOHN C. ANDERSON




                                                       Albuquerque, New   Mexico 87102
                                                       (s0s) 346-7274


        I have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client's rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. $ 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. [n addition, I have explained to my client the
elements to each offense to which she/he is pleading guilty. To my knowledge, my client's
decisiontoenterintothisagIeementisaninform^ryA*LB,.a-

                                                       Irma Rivas
                                                       Attorney for the Defendant

        I have carefully discussed every part of this agreement with my attorney. I understand
the terms of this agreement, and I voluntarily agree to those terms. My attorney has advised me
of my rights, of possible defenses, of the sentencing factors set forth in 18 U.S.C. $ 3553(a), of
the relevant Sentencing Guidelines provisions, and of the consequences of entering into this
agreement.




                                                       Defendant




                                                   u
